DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “complimentary”, but should be amended to recite --complementary--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the first diameter of the aperture is greater than or equal to the second diameter of the aperture. However, claim 1 also recites that “the plug [has] a complimentary shape with the aperture”, which is “frustoconical”. Given that “frustoconical” is a well-defined geometry, it is unclear how the first and second diameters of the aperture can be the same (e.g. implying a cylindrical aperture) if the aperture must be frustoconical (i.e. complimentary with the plug).
Following from the above, claim 4 recites “wherein the first diameter is greater than the second diameter”. While claim 4 technically further limits claim 1 as currently written and thus is not yet subject to a rejection under 112(d), the examiner notes that depending on how claim 1 is addressed, claim 4 may no longer further limit claim 1.
Claim 5 recites “the cast article is a non-directionally oriented rnicrostructure”, suggesting the article itself is such a microstructure. However, it is the examiner’s understanding that the article is merely formed of a material having a non-directionally oriented microstructure (e.g. specification, paragraph 33). It is thus unclear whether the article itself is, or the material from which it is made has, a non-directionally oriented rnicrostructure. For examination purposes, the latter will be assumed as the intended interpretation based on the specification, as it is unclear how the article itself would a non-directionally oriented rnicrostructure. This rejection is repeated from the previous Office Action as it was not addressed in Applicant’s response filed 7/20/2022.
Claims 2-4 and 6-7 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wieland et al. (U.S. PGPub 2015/0328725, cited in IDS) in view of Dupree et al. (U.S. Patent 6,413,650, cited in IDS).
Claim 1: Wieland et al. discloses a method of repairing a cast article defect (e.g. paragraph 2), the method comprising: machining, via a boring tool (paragraph 34 - Wieland creates the bore using “drilling, boring, or other methods", which the examiner submits implies a boring tool as any tool used to form a bore would effectively be a “boring tool”) an aperture (202) at a defect location (204) of a cast article, the aperture extending through the cast article from a first surface to a second surface (paragraph 34 - “in certain embodiments hole 202 will extend through component 200 and create an opening on the opposite side of component 200“), the aperture having a first diameter at the first surface of the cast article and a second diameter at the second surface of the cast article (as cited with regards to a through hole above), the first diameter being greater than or equal to the second diameter (the aperture is conical - paragraph 34 and Fig. 2); coating a plug side surface of a plug (104/106) with a braze material (108/110 - paragraphs 32 and 36), the plug being frustoconical in shape (e.g. Fig. 1 and paragraph 28), the plug having a complimentary shape with the aperture (paragraph 34); coating at least one of a top surface or a bottom surface of the plug with an excess braze material (all surfaces are coated - see Fig. 1); inserting the plug into the aperture from the first surface of the cast article towards the second surface of the cast article (the plug is inserted into the aperture small end first into the aperture toward the larger end of the aperture - see Fig. 3); and subsequently heating the cast article and the plug resulting in the plug affixed to the cast article via the braze material (paragraphs 35-36 - Wieland uses rotational friction to heat the plug, but the plug and cast article would not be heated until the plug is first inserted into the aperture and contacts the bore).
Regarding the limitation “leaving at least one void between [the] braze material and a side surface of the aperture”, it is noted that Wieland contemplates embodiments of the conical plug’s and/or braze material’s surface which are not necessarily smooth, i.e. they may have an irregular surface such as ribs or bumps (paragraph 31). The examiner submits that in such a case, there would inherently be at least one void between the irregular surface of the plug and the implicitly smooth surface of the aperture at least upon initial insertion of the plug into the aperture. Alternatively, even in the case of a smooth plug/braze surface, a review of Applicant’s disclosure suggests that the “void” left between the braze material and the side surface of the aperture is not necessarily a substantial and intentional gap for serving some purpose of solving some problem, but rather is a gap existing merely by happenstance, for example as the consequence of variances in the gap between the plug and the aperture (paragraph 39). Braze material may then flow to fill “any gaps” between the braze and the aperture. In this case, the examiner submits that irregularities in the surface of either or both of the aperture and the braze would have been expected by one of ordinary skill in the art, as machining processes are not perfect and are performed to some level of tolerance. For example, the interface between the braze surface and the aperture surface would not be expected to be perfect to the molecular level in most typical cases, as only specialized manufacturing techniques would be capable of achieving such results. Thus, in this regard, the examiner submits that for lack of any intentional perfecting of the surfaces, voids between the braze and aperture would have effectively been inherent, or at least obvious to one of ordinary skill before the effective filing date of the claimed invention, in the sense that they would have been likely, common, and expected under typical manufacturing circumstances.
Wieland only generally specifies a cast article and is not particular to any type of article, and thus does not disclose that at least one of the first surface and the second surface defining an inner surface, the inner surface at least partially defining a cavity of the cast article, the cavity configured to be exposed to a fluid during operation of a gas turbine engine. However, Dupree generally teaches that a similar repair (see plug 42 or 73) may be applied to a hollow cast article (a turbine blade 10) wherein one of the first surface and the second surface defining an inner surface (e.g. side 38 - column 6, lines 1-9), the inner surface at least partially defining a cavity of the cast article (interior of a hollow turbine blade), the cavity configured to be exposed to a fluid during operation of a gas turbine engine (as is known in the art, the interior cavity of a hollow turbine blade is exposed to cooling air). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Wieland to a hollow article such as a turbine blade to improve the known turbine blade repair with the predictable result of permitting repair of cracked or damaged turbine blades such that the repair has high tensile strength without unacceptable distortion of or metallurgical damage to the components (Wieland, paragraph 4).
Claim 2: Turning to Wieland, after heating the cast article and the plug, the method further comprises removing a portion of the excess braze material from at least one of the top surface or the bottom surface of the plug (paragraph 37 - noting that because both top and bottom ends are coated with braze and subsequently removed, some portion of excess braze material thereon is expected to be removed as well).
Claim 3: Wieland discloses a method substantially as claimed except for wherein the cast article has a wall thickness between 0.12″ (0.305 cm) to 1.5″ (3.81 cm). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Wieland on an article having the claimed thickness since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, it appears that the method of Wieland would not have operated differently with the claimed workpiece thickness or any other thickness, so long as the plug was dimensioned accordingly. Note also that the plug may be inserted into a blind or through aperture in the workpiece (paragraph 37), so the thickness of the workpiece relative to the plug may vary without adverse effect. Further, applicant places no criticality on the range claimed, indicating simply that the thickness “may” be within the claimed ranges (specification - paragraphs 4, 6, 7, and 33). The claimed thickness appears to be merely representative of an exemplary workpiece with which the method may be employed and does not necessarily influence the method.
Claim 4: The first diameter is greater than the second diameter (the aperture is conical as shown and cited above).
Claim 5: Wieland discloses a method substantially as claimed except for wherein the cast article is a non-directionally oriented microstructure. However, selection of a known material based on its suitability for its intended use has been held to be within the general skill of a worker in the art. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Further, applicant places no criticality on the material claimed, indicating simply that the cast article “may” be a non-directionally oriented microstructure (paragraphs 4, 6, 7, 33).
Claim 7: While the plug of Wieland comprises excess braze material on its top and bottom ends, and at least one void is expected to be present as discussed above, Wieland does not disclose filling the at least one void with the excess braze material. However, Dupree teaches that braze material situated above the interface between the plug and the aperture will fill vacant spaces by capillary action (column 7, lines 48-54). Thus, given the location of the excess braze material on the ends of the plug of Wieland, it would have been expected that some portion of the excess braze material would have filled any voids present by capillary action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wieland et al. and Dupree et al. as applied to claim 1 above, and further in view of Taras, Jr. et al. (U.S. Patent 6,454,156, cited in IDS).
Wieland and Dupree teach a method substantially as claimed except for wherein after the inserting, the plug comprises a gap between the plug side surface of the plug and the side surface of the aperture, the gap being between 0.002″ (0.0508 mm) and 0.004″ (0.1016 mm), and the gap being partially filled by the braze material. The examiner notes that this “gap” as claimed is effectively the braze gap, or the thickness of the braze material, which is not explicitly disclosed by Wieland. However, Taras teaches that  “as is known in the relevant art, the gap between the peripheral surface 22 [of a plug] and the turbine blade 12 [the workpiece having the aperture] should be approximately within the range of 1-4 mils (0.001-0.004 inches) depending upon the type of bond formed by the joint 14, and may likewise be both greater and smaller than this range if the technology of the bond employed for the joint 14 so requires or permits”. Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have set the gap between the plug side surface of the plug and the side surface of the aperture to between 0.002″ (0.0508 mm) and 0.004″ (0.1016 mm) as is known in the art, depending upon the type of bond formed by the joint as discussed by Taras.

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered.
Objections to the specification and drawings are withdrawn in view of Applicant’s amendments.
The examiner has maintained a rejection of claim 5 under 112(b) as it has not been addressed in Applicant’s remarks. Further 112(b) rejections are made in light of the claim amendments.
Applicant’s arguments are listed below in italics and followed by the examiner’s response:
The Examiner asserts that Wieland discloses "heating the cast article and the plug resulting in the plug affixed to the cast article via the braze material" is taught by Wieland. However, amended independent claim 1 recites "inserting the plug into the aperture from the first surface of the cast article towards the second surface of the cast article and leaving at least one void between the braze material and a side surface of the aperture; and subsequently heating the cast article and the plug resulting in the plug affixed to the cast article via the braze material." Applicant asserts that Wieland fails to disclose or contemplate this feature. In particular, Wieland discloses "[w]hen generalized conical pin 100 is rotated into conical hole 202, heat generated from friction between pin 100 and the surface of hole 202 causes coating 108 to soften and reharden thereby forming a bond between component 200 and generalized conical pin 100" (emphasis added) ([0036]). In this regard, heating of the conical pin / cast article in Wieland occurs during insertion of the pin. As such, Wieland fails to disclose or contemplate at least "inserting the plug into the aperture... and subsequently heating the cast article and the plug" as claimed. Therefore, Applicant asserts the rejection should be withdrawn.
As noted in the rejection above, Wieland uses rotational friction to heat the plug, but the plug and cast article would not be heated sufficiently to join them together until the plug is first inserted into the aperture and contacts the bore (friction and heat could not be generated until such contact). Thus, the examiner maintains that Wieland discloses "inserting the plug into the aperture... and subsequently heating the cast article and the plug" as claimed.
Furthermore, Applicant asserts that Wieland fails to disclose or contemplate at least "machining, via a boring tool, an aperture at a defect location of a cast article... [and] inserting the plug into the aperture from the first surface of the cast article towards the second surface of the cast article" (emphasis added), as recited in amended independent claim 1. In particular, as described above, the "pin 100 is rotated into conical hole 202, heat [is] generated from friction between pin 100 and the surface of hole 202 causes coating 108 to soften and reharden thereby forming a bond between component 200 and generalized conical pin" ([0036]). As such, Applicant asserts Wieland fails to disclose or contemplate each and every element of independent claim 1, nor render claim 1 obvious, and the rejections should be withdrawn.
As cited in the rejection, Wieland clearly discloses forming a hole to remove a defect in the cast part using “drilling, boring, or other methods", and then inserts the plug into the formed aperture. It is unclear to the examiner how Wieland fails to disclose the claimed limitation, or how the frictional heating method cited by Applicant suggests otherwise.
Lastly, Applicant asserts that Wieland fails to disclose, contemplate, or render obvious at least "at least one of the first surface and the second surface defining an inner surface, the inner surface at least partially defining a cavity of the cast article, the cavity configured to be exposed to a fluid during operation of a gas turbine engine". Therefore, Applicant asserts that independent claim 1 is in condition for allowance, and the rejection should be withdrawn.
The examiner concedes that Wieland is not specific as to what the cast article is and thus does not specify it defines a cavity as claimed. However, this has been addressed by the new grounds of rejection in view of Dupree. The claimed invention thus essentially uses a known technique on a known article in an obvious manner.
Applicants remaining arguments rely on those addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726